729 N.W.2d 517 (2007)
Gwendolyn McCLENDON, Plaintiff-Appellant,
v.
Dimitrios APOSTOLOU, M.D., Walter Frasher, PA-C, Peter Mancini II, M.D., and Harper-Hutzel Hospital, Jointly and Severally, Defendants, and
Allen Williams, M.D., and Mercy Memorial Hospital Corporation, Defendants-Appellees.
Docket No. 129228. COA No. 260583.
Supreme Court of Michigan.
April 13, 2007.
*518 On order of the Court, the motion for reconsideration of this Court's January 27, 2006 order is considered, and it is GRANTED. We VACATE our order dated January 27, 2006. On reconsideration, the application for leave to appeal the June 28, 2005 order of the Court of Appeals is considered and, it appearing to this Court that the case of Mullins v. St. Joseph Mercy Hosp. (Docket No. 131879) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.